ORDER

PER CURIAM.
Gary Cross appeals the denial of his Rule 29.15 motion without an evidentiary hearing.
Cross was convicted of two counts of forcible sodomy. This Court affirmed the conviction. Cross v. State, 58 S.W.3d 896 (Mo.App. E.D.2001). Cross filed a motion under Rule 29.15 alleging that trial counsel was ineffective for failing to fully cross-examine the victim and for declining the substitution of an alternate juror for a sleeping juror. The motion court denied the motion without an evidentiary hearing.
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).